Citation Nr: 0016843	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  99-05 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for nonservice-connected VA death pension 
benefits.


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The appellant's spouse had recognized guerilla service from 
September 1942 to May 1945 and recognized service with the 
Regular Philippine Army from May 1945 to March 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines, which found that the appellant's spouse did not 
meet basic eligibility requirements for nonservice-connected 
pension benefits and, thus, the appellant was not entitled to 
nonservice-connected death pension benefits.  


FINDING OF FACT

The appellant's spouse had recognized guerilla service from 
September 1942 to May 1945 and service with the Regular 
Philippine Army from May 1945 to March 1946.  


CONCLUSION OF LAW

The service of the appellant's spouse, consisting of 
recognized guerrilla service and service in the Regular 
Philippine Army, does not constitute active military service 
for purposes of VA nonservice-connected death pension 
benefits.  38 U.S.C.A. §§ 101(2), 107, 1521 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.1, 3.3, 3.6, 3.8, 3.9 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The appellant originally filed for VA benefits in December 
1979.  In her application for burial benefits she reported 
her spouse's service from June 1942 to May 1946.  

In May 1980, the appropriate service department certified 
that the appellant's spouse had recognized guerilla service 
from September 1942 to May 1945 and recognized service with 
the Regular Philippine Army from May 1945 to March 1946.  It 
was stated that USAFFE service was not established.

In her application for death pension the appellant reported 
her spouse's dates of service as being unknown.  Accompanying 
the application were two joint affidavits, which do not 
pertain to the matter on appeal.  

In a Notice of Disagreement, dated in November 1998, the 
appellant contended that she is eligible for nonservice-
connected VA death pension benefits as a result of her 
spouse's military service during World War II.  

Criteria

In order to establish basic eligibility for VA pension 
benefits, it is required, in part, that the claimant have 
active military, naval or air service.  See 
38 U.S.C.A. §§ 101(2), (24), 1521(a); 38 C.F.R. §§ 3.1, 3.6.  
The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  "Active military, 
naval, and air service" includes active duty.  "Active 
duty" is defined as full-time duty in the Armed Forces.  
38 C.F.R. § 3.6(a), (b).  "Armed Forces" consists of the 
United States Army, Navy, Marine Corps, Air Force, and Coast 
Guard, including their Reserve components.  38 C.F.R. § 3.1.  

Service in the Regular Philippine Scouts is included for 
pension, compensation, dependency and indemnity compensation, 
and burial benefits.  38 C.F.R. § 3.8(a).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person in the Armed Forces 
except benefits under contracts of the National Service Life 
Insurance entered into before February 18, 1946, chapter 10 
of title 37 and chapters 11, 13 (except section 412(a)), and 
23 of this title. 38 U.S.C.A. § 107; 38 C.F.R. § 3.8 (1998).

Analysis

The service department has advised that the appellant's 
spouse had service as a recognized guerilla and in the 
Regular Philippine Army prior to July 1, 1946.  According to 
the applicable law and regulations, such service does not 
meet the requirements for nonservice-connected pension.  As 
the appellant's spouse did not have the requisite service for 
basic eligibility for pension benefits, the appellant's 
claim, which is predicated on such service, is not legally 
meritorious.   

As evidenced by certification from the service department, 
the appellant's spouse has no other recognized service.  
Accordingly, it is apparent that favorable action in 
connection with the appellant's claim for nonservice-
connected death pension benefits is not in order. 

The Board has carefully reviewed the entire record in this 
case.  However, this is a case in which the law is 
dispositive; eligibility for death pension benefits is 
precluded based on the service of the appellant's spouse.  
Therefore, the appeal must be denied.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).


ORDER

Basic eligibility for nonservice-connected VA death pension 
benefits is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

